Citation Nr: 0901846	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-38 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus (Type 
II).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the case 
was subsequently transferred to the RO in St. Petersburg, 
Florida.


FINDING OF FACT

The veteran's diabetes mellitus is etiologically related to 
the combined effects of his service-connected fibromyalgia, 
osteoarthritis of the lower extremities, post-traumatic 
stress disorder (PTSD), hearing loss and lumbar degenerative 
disc disease.


CONCLUSION OF LAW

The criteria for service connection on a secondary basis for 
diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is in effect for fibromyalgia, chronic 
fatigue syndrome, osteoarthritis of the hips, bilateral heel 
spurs, PTSD, hearing loss and lumbar degenerative disc 
disease and strain.  The veteran was diagnosed with diabetes 
mellitus in February 2004 at a VA clinic based on laboratory 
testing.  It is uncontroverted that this disability was not 
demonstrated in service.  Nonetheless, the veteran has 
presented medical opinion evidence that the current diabetes 
mellitus is etiologically related to service-connected 
disabilities.  

A VA examination report dated in August 2001 containing a 
diagnosis of glaucoma notes no history of diabetes.  A VA 
examination report dated in October 2005 reflects no 
diagnosis of diabetes prior to February 2004 and goes on to 
note that diabetes mellitus was diagnosed as of August 2004.  
The examiner opined that the diagnosis of diabetes mellitus 
type II could not be made from the blood sugar readings 
available in the veteran's service medical records according 
to American Diabetic Association criteria.  He noted a 
reading of 120 in October 1996, but explained that readings 
of between 100 and 125 reflected that a patient was at risk 
for type II diabetes, but did not actually establish 
diagnosis of the disease.

In an opinion dated in September 2005, internist P.P.G., 
M.D., opined, after reviewing the veteran's service medical 
records, that his diabetes was at least as likely as not 
related to service.  He explained that while there was no 
actual evidence of diabetes in service, rather there was a 
fasting blood sugar of 120, and that it was conceivable that 
diabetes had not yet been diagnosed by blood work because of 
the diagnosis of glaucoma.  He did note, also, that there 
were many other causes of glaucoma besides diabetes.  

In an opinion dated in October 2008, infectious disease 
specialist R.K.A., M.D., who had treated the veteran since 
July 2008, opined that the veteran's diabetes, which was 
"diagnosed since 2002" could have been caused by service-
connected fibromyalgia, chronic fatigue, osteoarthritis, 
PTSD, hearing loss, and lumbar degenerative disc disease.  
She explained that these could have created a lack of ability 
to exercise causing weight gain and poor diet habits.  She 
also noted that there could be a relationship between 
diabetes and his exposure to certain substances.  

At the hearing, the veteran and his wife credibly testified 
to his experiences with diabetes.  He also noted his theory 
that exposure to certain substances in service contributed to 
diabetes.  

While the evidence in favor of the claim is by no means 
unequivocal, the Board finds that the opinion of Dr. Ailani 
is consistent with the record and well-supported.  She noted 
that there was no family history of diabetes.  Similarly, the 
favorable opinion of Dr. Goodwin is not contradicted in the 
record.  

Thus, the Board finds that the two essentially uncontroverted 
opinions favoring the claim are entitled to considerable 
probative weight and create at least an approximate balance 
of positive and negative evidence as to the critical matter 
of etiology.  Consistent with controlling law, the Board 
resolves reasonable doubt in the veteran's favor and finds 
that the evidence demonstrates an etiological relationship 
between the veteran's diabetes mellitus and his service-
connected disabilities outlined above.  Therefore, the Board 
concludes that service connection for diabetes mellitus is in 
order.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


